-6&$1' 5HY                      Case 3:20-cv-06919-VC Document 1-1 Filed 10/05/20 Page 1 of 1
                                                                                                &,9,/&29(56+((7
7KH-6&$1'FLYLOFRYHUVKHHW DQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRI SOHDGLQJVRU RWKHU SDSHUVDVUHTXLUHGE\ ODZ
H[FHSWDVSURYLGHGE\ ORFDOUXOHV RIFRXUW 7KLVIRUPDSSURYHG LQLWVRULJLQDOIRUP E\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHU  LVUHTXLUHGIRU WKH&OHUNRI
&RXUWWRLQLWLDWHWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
, D 3/$,17,))6                                                                                                               '()(1'$176
                                                                                                                           Disruption Theory LLC, Emergent Technologies LLC, Marc Grisham (a/k/a Mark Grisham), and Courtney Grisham (a/k/a
  Federal Trade Commission                                                                                                 Courtney Brooks)

      E     &RXQW\RI 5HVLGHQFHRI)LUVW/LVWHG 3ODLQWLII                         San Francisco County                        &RXQW\ RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                         Arapahoe County, Colorado
            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                              127(,1/$1' &21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                                         7+(75$&7 2)/$1',192/9('
      F      $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                             $WWRUQH\V(If Known)
 Diana Chang, Emily Burton, and Sarah Schroeder
 Federal Trade Commission, 901 Market Street, Suite 570, San Francisco CA 94103
 415-848-5100

,,         %$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                            ,,, &,7,=(16+,32)35,1&,3$/ 3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                                    (For Diversity Cases Only)                                               and One Box for Defendant)
                                                                                                                                                            37)          '()                                         37)                '()
          86 *RYHUQPHQW3ODLQWLII                    )HGHUDO 4XHVWLRQ                                     &LWL]HQRI7KLV6WDWH                                        ,QFRUSRUDWHG or3ULQFLSDO3ODFH                       
                                                            (U.S. Government Not a Party)
                                                                                                                                                                                   RI%XVLQHVV,Q7KLV6WDWH
                                                                                                                  &LWL]HQ RI$QRWKHU6WDWH                                     ,QFRUSRUDWHG and3ULQFLSDO3ODFH                        
          86 *RYHUQPHQW'HIHQGDQW                     'LYHUVLW\                                                                                                              RI%XVLQHVV ,Q$QRWKHU6WDWH
                                                          (Indicate Citizenship of Parties in Item III)
                                                                                                                  &LWL]HQ RU6XEMHFWRID                                     )RUHLJQ1DWLRQ                                          
                                                                                                                  )RUHLJQ&RXQWU\

,9           1$785( 2)68,7                        (Place an “X” in One Box Only)
          &2175$&7                                                                    72576                                   )25)(,785(3(1$/7<                            %$1.5837&<                              27+(567$787(6
   ,QVXUDQFH                                 3(5621$/,1-85<                            3(5621$/,1-85<                 'UXJ 5HODWHG 6HL]XUHRI              $SSHDO 86&                   )DOVH&ODLPV $FW
   0DULQH                                                                                                                     3URSHUW\ 86&                :LWKGUDZDO86&                    4XL7DP 86&
                                               $LUSODQH                                3HUVRQDO,QMXU\ ±3URGXFW
   0LOOHU$FW                                                                              /LDELOLW\                     2WKHU                                                                          D
                                                $LUSODQH3URGXFW/LDELOLW\
    1HJRWLDEOH,QVWUXPHQW                                                              +HDOWK &DUH                               /$%25                          3523(57<5,*+76                       6WDWH5HDSSRUWLRQPHQW
                                               $VVDXOW /LEHO 6ODQGHU
   5HFRYHU\ RI                                                                            3KDUPDFHXWLFDO3HUVRQDO                                                                                          $QWLWUXVW
                                               )HGHUDO(PSOR\HUV¶                                                         )DLU/DERU6WDQGDUGV $FW             &RS\ULJKWV
       2YHUSD\PHQW2I                                                                         ,QMXU\3URGXFW/LDELOLW\                                                                                          %DQNV DQG %DQNLQJ
                                                   /LDELOLW\                                                                 /DERU0DQDJHPHQW                    3DWHQW
       9HWHUDQ¶V%HQHILWV                                                                 $VEHVWRV 3HUVRQDO,QMXU\                                                                                          &RPPHUFH
                                               0DULQH                                                                         5HODWLRQV                            3DWHQWņ$EEUHYLDWHG1HZ
   0HGLFDUH$FW                                                                           3URGXFW/LDELOLW\
                                                0DULQH3URGXFW /LDELOLW\                                                  5DLOZD\ /DERU$FW                         'UXJ $SSOLFDWLRQ                     'HSRUWDWLRQ
   5HFRYHU\ RI'HIDXOWHG                                                              3(5621$/3523(57<                                                                                                    5DFNHWHHU,QIOXHQFHG
                                               0RWRU9HKLFOH                                                              )DPLO\ DQG0HGLFDO                   7UDGHPDUN
       6WXGHQW /RDQV ([FOXGHV                                                              2WKHU)UDXG                                                                                                           &RUUXSW 2UJDQL]DWLRQV
                                               0RWRU9HKLFOH3URGXFW                                                         /HDYH$FW                           'HIHQG7UDGH6HFUHWV
       9HWHUDQV                                                                            7UXWKLQ /HQGLQJ
                                                   /LDELOLW\                                                                 2WKHU/DERU/LWLJDWLRQ                  $FWRI                          &RQVXPHU&UHGLW
   5HFRYHU\ RI                                                                        2WKHU3HUVRQDO3URSHUW\
                                               2WKHU3HUVRQDO,QMXU\                                                      (PSOR\HH5HWLUHPHQW                                                           7HOHSKRQH&RQVXPHU
       2YHUSD\PHQW                                                                                                                                                       62&,$/6(&85,7<
                                                                                               'DPDJH                             ,QFRPH6HFXULW\$FW                                                               3URWHFWLRQ $FW
    RI9HWHUDQ¶V%HQHILWV                      3HUVRQDO ,QMXU\0HGLFDO                                                                                            +,$ II
                                                   0DOSUDFWLFH                            3URSHUW\ 'DPDJH3URGXFW                                                                                          &DEOH6DW79
   6WRFNKROGHUV¶ 6XLWV                                                                     /LDELOLW\                           ,00,*5$7,21                         %ODFN/XQJ                       6HFXULWLHV&RPPRGLWLHV
   2WKHU&RQWUDFW                                                                                                          1DWXUDOL]DWLRQ                        ',:&',::  J                          ([FKDQJH
                                                      &,9,/5,*+76                        35,621(53(7,7,216
   &RQWUDFW3URGXFW /LDELOLW\                                                                                                 $SSOLFDWLRQ                          66,'7LWOH;9,
                                                2WKHU&LYLO5LJKWV                                                                                                                                           2WKHU6WDWXWRU\ $FWLRQV
                                                                                              +$%($6&25386                   2WKHU,PPLJUDWLRQ
   )UDQFKLVH                                                                                                                                                        56,  J                            $JULFXOWXUDO $FWV
                                                9RWLQJ                                 $OLHQ'HWDLQHH                     $FWLRQV
           5($/3523(57<                       (PSOR\PHQW                                                                                                          )('(5$/7$;68,76                       (QYLURQPHQWDO0DWWHUV
                                                                                            0RWLRQVWR 9DFDWH
   /DQG &RQGHPQDWLRQ                        +RXVLQJ                                    6HQWHQFH                                                                  7D[HV 863ODLQWLII RU             )UHHGRP RI,QIRUPDWLRQ
                                                   $FFRPPRGDWLRQV                                                                                                           'HIHQGDQW                               $FW
   )RUHFORVXUH                                                                         *HQHUDO
                                               $PHUZ'LVDELOLWLHV±                                                                                                ,56±7KLUG3DUW\  86&              $UELWUDWLRQ
   5HQW/HDVH (MHFWPHQW                                                             'HDWK3HQDOW\
                                                   (PSOR\PHQW                                                                                                                                             $GPLQLVWUDWLYH3URFHGXUH
    7RUWV WR/DQG                                                                               27+(5
                                               $PHUZ'LVDELOLWLHV±2WKHU                                                                                                                                       $FW5HYLHZ RU$SSHDORI
   7RUW3URGXFW/LDELOLW\                                                              0DQGDPXV 2WKHU                                                                                                       $JHQF\'HFLVLRQ
   $OO2WKHU5HDO 3URSHUW\                 (GXFDWLRQ
                                                                                           &LYLO5LJKWV                                                                                                       &RQVWLWXWLRQDOLW\ RI6WDWH
                                                                                            3ULVRQ&RQGLWLRQ                                                                                                     6WDWXWHV
                                                                                           &LYLO'HWDLQHH±
                                                                                               &RQGLWLRQVRI
                                                                                               &RQILQHPHQW

9            25,*,1(Place an “X” in One Box Only)
          2ULJLQDO                           5HPRYHGIURP                           5HPDQGHGIURP          5HLQVWDWHGRU               7UDQVIHUUHGIURP                           0XOWLGLVWULFW              0XOWLGLVWULFW
           3URFHHGLQJ                          6WDWH&RXUW                            $SSHOODWH&RXUW          5HRSHQHG                    $QRWKHU'LVWULFW (specify)                  /LWLJDWLRQ±7UDQVIHU         /LWLJDWLRQ±'LUHFW)LOH


9,           &$86(2)                &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                        Federal Trade Commission Act -- 15 U.S.C. §§ 45(a) and 53(b)
              $&7,21
                                       %ULHIGHVFULSWLRQRIFDXVH
                                        Action alleging deceptive violations of Section 5 of the FTC Act
9,,          5(48(67(',1                           &+(&.,)7+,6 ,6$&/$66$&7,21                              '(0$1'                                                &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
              &203/$,17                             81'(5 58/()HG5&LY3                                                                                       -85<'(0$1'             <HV      1R

9,,, 5(/$7(' &$6( 6                                                 -8'*(                                                           '2&.(7180%(5
      ,)$1< (See instructions):
,;          ',9,6,21$/$66,*10(17 &LYLO/RFDO5XOH
                            
 3ODFHDQ³;´LQ2QH%R[2QO\     6$1)5$1&,6&22$./$1'                                                                                           6$1-26(                               (85(.$0&.,1/(<9,//(


'$7( 10/05/2020                                                       6,*1$785(2)$77251(<2)5(&25'                                                       Diana Chang
